    Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 1 of 21 PageID: 1600



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY



       TODD MARROLLO,
                                             1:19-cv-14106-NLH
                             Plaintiff,
                                             OPINION
       v.

       COMMISSIONER OF SOCIAL
       SECURITY,
                          Defendant.


APPEARANCES:

JAMES LANGTON
LANGTON & ALTER, ESQS.
1600 ST. GEORGES AVENUE
PO BOX 1798
RAHWAY, NJ 07065

         On behalf of Plaintiff

MATTHEW JARED LITTMAN
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 SPRING GARDEN STREET, 6TH FLOOR
PHILADELPHIA, PA 19123

         On behalf of Defendant

HILLMAN, District Judge

         This matter comes before the Court pursuant to Section

205(g) of the Social Security Act, as amended, 42 U.S.C. §

405(g), regarding Plaintiff’s application for Disability

Insurance Benefits (“DIB”) 1 and Supplemental Security Income



1    DIB is a program under the Social Security Act to provide
    Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 2 of 21 PageID: 1601



(“SSI”) 2 under Title II and Title XVI of the Social Security

Act. 3     42 U.S.C. § 401, et seq.      The issue before the Court is

whether the Administrative Law Judge (“ALJ”) erred in finding

that there was “substantial evidence” that Plaintiff was not

disabled as of August 9, 2012.          For the reasons stated below,

this Court will affirm that decision.

I.       BACKGROUND AND PROCEDURAL HISTORY

         On June 13, 2014, Plaintiff, Todd Marrollo, protectively

filed 4 an application for DIB and SSI alleging that he became



disability benefits when a claimant with a sufficient number of
quarters of insured employment has suffered such a mental or
physical impairment that the claimant cannot perform substantial
gainful employment for at least twelve months. 42 U.S.C. § 423
et seq.

2 Supplemental Security Income is a program under the Social
Security Act that provides supplemental security income to
individuals who have attained age 65, or are blind or disabled.
42 U.S.C. § 1381 et seq.

3 The standard for determining whether a claimant is disabled is
the same for both DIB and SSI. See Rutherford v. Barnhart, 399
F.3d 546, 551 n.1 (3d Cir. 2005) (citation omitted).
DIB regulations are found at 20 C.F.R. §§ 404.1500-404.1599, and
the parallel SSI regulations are found at 20 C.F.R. §§ 416.900-
416.999, which correspond to the last two digits of the DIB
cites (e.g., 20 C.F.R. § 404.1545 corresponds with 20 C.F.R. §
416.945). The Court will provide citations only to the DIB
regulations. See Carmon v. Barnhart, 81 F. App’x 410, 411 n.1
(3d Cir. 2003) (explaining that because “[t]he law and
regulations governing the determination of disability are the
same for both disability insurance benefits and [supplemental
security income],” “[w]e provide citations only to the
regulations respecting disability insurance benefits”).

4 A protective filing date marks the time when a disability
applicant made a written statement of his or her intent to file
                                         2
    Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 3 of 21 PageID: 1602



disabled as of August 9, 2012. 5         Plaintiff claims that he can no

longer work as an engineer because he claims he suffers from

affective disorder, anxiety disorder, hearing loss, varicose

veins, clavicle/metatarsal fracture, and obsessive compulsive

disorder.

          After Plaintiff’s claim was denied initially and upon

reconsideration, Plaintiff requested a hearing before an ALJ,

which was held on August 23, 2017.           On September 29, 2017, the

ALJ issued an unfavorable decision.           Plaintiff’s Request for

Review of Hearing Decision was denied by the Appeals Council on

March 15, 2018, making the ALJ’s decision final.              Plaintiff

brings this civil action for review of the Commissioner’s

decision.




for benefits. That date may be earlier than the date of the
formal application and may provide additional benefits to the
claimant. See SSA Handbook 1507; SSR 72-8.

5 Even though Plaintiff contends that his onset date of
disability is August 9, 2012, the relevant period for
Plaintiff’s SSI claim begins with his June 13, 2014 application
date, through the date of the ALJ’s decision on September 29,
2017. See 20 C.F.R. § 416.202 (claimant is not eligible for SSI
until, among other factors, the date on which he or she files an
application for SSI benefits); 20 C.F.R. § 416.501 (claimant may
not be paid for SSI for any time period that predates the first
month he or she satisfies the eligibility requirements, which
cannot predate the date on which an application was filed).
This difference between eligibility for SSI and DIB is not
material to the Court’s analysis of Plaintiff’s appeal.
                                         3
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 4 of 21 PageID: 1603



II.   DISCUSSION

      A.     Standard of Review

      Under 42 U.S.C. § 405(g), Congress provided for judicial

review of the Commissioner’s decision to deny a complainant’s

application for social security benefits.        Ventura v. Shalala,

55 F.3d 900, 901 (3d Cir. 1995).         A reviewing court must uphold

the Commissioner’s factual decisions where they are supported by

“substantial evidence.”      42 U.S.C. §§ 405(g), 1383(c)(3);

Fargnoli v. Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Sykes v.

Apfel, 228 F.3d 259, 262 (3d Cir. 2000); Williams v. Sullivan,

970 F.2d 1178, 1182 (3d Cir. 1992).        Substantial evidence means

more than “a mere scintilla.”      Richardson v. Perales, 402 U.S.

389, 401 (1971)(quoting Consolidated Edison Co. V. NLRB, 305

U.S. 197, 229 (1938)).      It means “such relevant evidence as a

reasonable mind might accept as adequate to support a

conclusion.”     Id.   The inquiry is not whether the reviewing

court would have made the same determination, but whether the

Commissioner’s conclusion was reasonable.        See Brown v. Bowen,

845 F.2d 1211, 1213 (3d Cir. 1988).

      A reviewing court has a duty to review the evidence in its

totality.     See Daring v. Heckler, 727 F.2d 64, 70 (3d Cir.

1984).     “[A] court must ‘take into account whatever in the

record fairly detracts from its weight.’” Schonewolf v.

Callahan, 972 F. Supp. 277, 284 (D.N.J. 1997) (quoting Willbanks

                                     4
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 5 of 21 PageID: 1604



v. Secretary of Health & Human Servs., 847 F.2d 301, 303 (6th

Cir. 1988) (quoting Universal Camera Corp. V. NLRB, 340 U.S.

474, 488 (1951)).

     The Commissioner “must adequately explain in the record his

reasons for rejecting or discrediting competent evidence.”

Ogden v. Bowen, 677 F. Supp. 273, 278 (M.D. Pa. 1987) (citing

Brewster v. Heckler, 786 F.2d 581 (3d Cir. 1986)).          The Third

Circuit has held that an “ALJ must review all pertinent medical

evidence and explain his conciliations and rejections.”           Burnett

v. Comm’r of Soc. Sec. Admin., 220 F.3d 112, 122 (3d Cir. 2000).

Similarly, an ALJ must also consider and weigh all of the non-

medical evidence before him.      Id. (citing Van Horn v. Schweiker,

717 F.2d 871, 873 (3d Cir. 1983)); Cotter v. Harris, 642 F.2d

700, 707 (3d Cir. 1981).

     The Third Circuit has held that access to the

Commissioner’s reasoning is indeed essential to a meaningful

court review:

          Unless the [Commissioner] has analyzed all
          evidence and has sufficiently explained the
          weight he has given to obviously probative
          exhibits, to say that his decision is
          supported by substantial evidence approaches
          an abdication of the court’s duty to
          scrutinize the record as a whole to
          determine whether the conclusions reached
          are rational.

Gober v. Matthews, 574 F.2d 772, 776 (3d Cir. 1978).          Although

an ALJ, as the fact finder, must consider and evaluate the

                                     5
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 6 of 21 PageID: 1605



medical evidence presented, Fargnoli, 247 F.3d at 42, “[t]here

is no requirement that the ALJ discuss in its opinion every

tidbit of evidence included in the record,” Hur v. Barnhart, 94

F. App’x 130, 133 (3d Cir. 2004).        In terms of judicial review,

a district court is not “empowered to weigh the evidence or

substitute its conclusions for those of the fact-finder.”

Williams, 970 F.2d at 1182.      However, apart from the substantial

evidence inquiry, a reviewing court is entitled to satisfy

itself that the Commissioner arrived at his decision by

application of the proper legal standards.         Sykes, 228 F.3d at

262; Friedberg v. Schweiker, 721 F.2d 445, 447 (3d Cir. 1983);

Curtin v. Harris, 508 F. Supp. 791, 793 (D.N.J. 1981).

     B.   Standard for DIB and SSI

     The Social Security Act defines “disability” for purposes

of an entitlement to a period of disability and disability

insurance benefits as the inability to engage in any substantial

gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in

death, or which has lasted or can be expected to last for a

continuous period of not less than 12 months.         See 42 U.S.C. §

1382c(a)(3)(A).    Under this definition, a Plaintiff qualifies as

disabled only if his physical or mental impairments are of such

severity that he is not only unable to perform his past relevant

work, but cannot, given his age, education, and work experience,

                                     6
    Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 7 of 21 PageID: 1606



engage in any other type of substantial gainful work which

exists in the national economy, regardless of whether such work

exists in the immediate area in which he lives, or whether a

specific job vacancy exists for him, or whether he would be

hired if he applied for work.          42 U.S.C. § 1382c(a)(3)(B)

(emphasis added).

         The Commissioner has promulgated regulations 6 for

determining disability that require application of a five-step

sequential analysis.         See 20 C.F.R. § 404.1520.      This five-step

process is summarized as follows:

         1.   If the claimant currently is engaged in substantial
              gainful employment, he will be found “not disabled.”

         2.   If the claimant does not suffer from a “severe
              impairment,” he will be found “not disabled.”

         3.   If the severe impairment meets or equals a listed
              impairment in 20 C.F.R. Part 404, Subpart P, Appendix
              1 and has lasted or is expected to last for a
              continuous period of at least twelve months, the
              claimant will be found “disabled.”

         4.   If the claimant can still perform work he has done in
              the past (“past relevant work”) despite the severe
              impairment, he will be found “not disabled.”

         5.   Finally, the Commissioner will consider the claimant’s
              ability to perform work (“residual functional
              capacity”), age, education, and past work experience
              to determine whether or not he is capable of
              performing other work which exists in the national
              economy. If he is incapable, he will be found
              “disabled.” If he is capable, he will be found “not

6 The regulations were amended for various provisions effective
March 27, 2017. See 82 F.R. 5844. The parties do not argue
that any of these amendments are relevant to Plaintiff’s appeal.
                                         7
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 8 of 21 PageID: 1607



          disabled.”

20 C.F.R. § 404.1520(b)-(f).      Entitlement to benefits is

therefore dependent upon a finding that the claimant is

incapable of performing work in the national economy.

     This five-step process involves a shifting burden of proof.

See Wallace v. Secretary of Health & Human Servs., 722 F.2d

1150, 1153 (3d Cir. 1983).      In the first four steps of the

analysis, the burden is on the claimant to prove every element

of his claim by a preponderance of the evidence.          See id.   In

the final step, the Commissioner bears the burden of proving

that work is available for the Plaintiff: “Once a claimant has

proved that he is unable to perform his former job, the burden

shifts to the Commissioner to prove that there is some other

kind of substantial gainful employment he is able to perform.”

Kangas v. Bowen, 823 F.2d 775, 777 (3d Cir. 1987); see Olsen v.

Schweiker, 703 F.2d 751, 753 (3d Cir. 1983).

     C.   Analysis

     At step one, the ALJ found that Plaintiff had not engaged

in substantial gainful activity since the alleged onset of

disability.   At step two, the ALJ found that Plaintiff’s alleged

impairments of affective disorder, anxiety disorder, hearing

loss, varicose veins, clavicle/metatarsal fracture, and

obsessive-compulsive disorder were not severe.         Because the ALJ

found that Plaintiff did not suffer from any severe impairments,

                                     8
    Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 9 of 21 PageID: 1608



the ALJ determined that Plaintiff was not disabled.

         The ALJ found under “an alternative analysis” that

“assuming the claimant were limited to simple, unskilled (SVP 1

or 2) work, with no public contact work and only occasional

contact with supervisors and co-employees, the vocational expert

testified that there would still be jobs in the national economy

the claimant could perform.          The claimant could perform the jobs

of hand packager (DOT 920.587-018, SVP 2 medium unskilled work,

175,000 jobs nationally) and laundry folder (DOT 369.687-018,

SVP 2 light unskilled work, 387,000 jobs nationally).”               (R. at

22.)      Under this alternative analysis, the ALJ again concluded

that Plaintiff was not disabled.

         Plaintiff argues that the ALJ erred by not finding his

mental impairments to be severe at step two. 7            Plaintiff contends

that the ALJ discounted without meaningful explanation the

records of the medical providers that showed that Plaintiff’s

mental impairments met the low threshold for finding a severe

impairment at step two.         Plaintiff further argues that the ALJ

improperly focused on the reports of Plaintiff’s mental

stability, which is not a permissible standard for assessing

mental impairments.        Plaintiff also argues that the ALJ’s one-




7 Plaintiff does not challenge the ALJ’s determination that his
hearing loss, varicose veins, and clavicle/metatarsal fracture
were not severe impairments at step two.
                                         9
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 10 of 21 PageID: 1609



paragraph alternative analysis is insufficient to meet the

substantial evidence standard.

     The Court finds that the ALJ did not err at step two.            The

Court therefore does not need to consider the ALJ’s alternative

analysis.    At step two, the ALJ has to “consider the medical

severity of a claimant’s impairment(s).”         20 C.F.R. §

404.1520(a)(4)(ii).     The severe impairment “must have lasted or

must be expected to last for a continuous period of at least

twelve months.”    20 C.F.R. § 404.1509.

     In order to have a severe impairment, the impairment or

combination of impairments must significantly limit a person’s

“physical or mental ability to do basic work activities.”            20

C.F.R. § 404.1520(c).     Basic work activities are: (1) Physical

functions such as walking, standing, sitting, lifting, pushing,

pulling, reaching, carrying, or handling; (2) Capacities for

seeing, hearing, and speaking; (3) Understanding, carrying out,

and remembering simple instructions; (4) Use of judgment; (5)

Responding appropriately to supervision, co-workers and usual

work situations; and (6) Dealing with changes in a routine work

setting.    20 C.F.R. § 404.1522.

     “The severity test at step two is a de minimis screening

device to dispose of groundless claims.”         McCrea v. Comm'r of

Soc. Sec., 370 F.3d 357, 360 (3d Cir. 2004) (citation omitted).

The Third Circuit has explained that “the burden placed on an

                                     10
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 11 of 21 PageID: 1610



applicant at step two is not an exacting one,” and although “the

regulatory language speaks in terms of ‘severity,’ the

Commissioner has clarified that an applicant need only

demonstrate something beyond ‘a slight abnormality or a

combination of slight abnormalities which would have no more

than a minimal effect on an individual’s ability to work.’”              Id.

(citing SSR 85–28) (other citations omitted).          “Any doubt as to

whether this showing has been made is to be resolved in favor of

the applicant.”    Id. (citation omitted).

     “[S]tep two is to be rarely utilized as basis for the

denial of benefits . . . [and] its invocation is certain to

raise a judicial eyebrow,” but “the Commissioner’s denial at

step two, like one made at any other step in the sequential

analysis, is to be upheld if supported by substantial evidence

on the record as a whole.”      Id. at 360-61.

     This case demonstrates why step two exists in the

regulatory scheme for social security disability claims.            As

noted twice by the ALJ, Plaintiff “admitted in the record that

he wants disability so his lifestyle is not altered, and not

because of significant mental health symptoms.”          (R. at 21, 22

citing Exhibit 19F.)     This motivation was confirmed by other

evidence in the record.      (See R. at 506, where Plaintiff

reported that his first goal of therapy was to “get disability”;

R. at 650, where Plaintiff reported that he was “‘fine’ with his

                                     11
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 12 of 21 PageID: 1611



life and fears working would interfere with his exercise program

that averages 5 hours per day”; R. at 650, where Plaintiff

stated that “he cannot ‘cope’ with the expectations of working,

and “he reports no desire to make any changes in himself or in

his lifestyle.”; R. at 651, where Plaintiff presented to a

social worker with social security paperwork and asked staff to

fill it out, but they refused to state that he could not work,

and the social worker concluded, “Client reported that he enjoys

his life the way it is and reported that he could continue his

lifestyle if he was given social security.          No symptoms of

anxiety were verbalized or observed; minimal depressed symptoms

reported (low mood).”).

     Stating a desire to apply for and obtain disability

benefits is not by itself evidence that a claimant does not

suffer from a severe impairment.          If that were the case, no

claimant, who must affirmatively apply for disability benefits

with the intention to obtain them, would ever pass step two.

However, that sole intention coupled with little to no

limitations on a claimant’s daily living activities or ability

to perform basic work activities, as with the Plaintiff here,

demonstrates the purpose of step two to weed out unmeritorious

claims. 8


8 Indeed, the Supreme Court has recognized that the “Secretary's
sequential evaluation process contribute[s] to the uniformity
                                     12
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 13 of 21 PageID: 1612



     The “lifestyle” that Plaintiff maintained and did not wish

to be altered by working is as follows:

        •   Plaintiff exercised at the gym for six to seven hours

            per day (R. at 50, 63-64).

        •   Plaintiff lived independently, drove on his own car,

            and did his own shopping (R. at 44-45).

        •   Plaintiff spent the first couple of hours of the day

            doing household chores and then he went to the gym for

            a few hours, went for a bicycle ride, and then went on

            a 40-50 minute walk (R. at 342).

        •   Plaintiff prepared his own dinner, took care of his

            household needs, and then he watched some television

            and went to bed (R. at 342).

        •   Plaintiff reported that he prepared his own meals on a

            daily basis for about one hour per day and he cleaned,

            vacuumed, swept, did some minor repairs, mowed, raked,

            and did the laundry (R. at 343).

        •   Plaintiff went shopping for food and personal items

            three to four times per week (R. at 344).



and efficiency of disability determinations. . . . The severity
regulation increases the efficiency and reliability of the
evaluation process by identifying at an early stage those
claimants whose medical impairments are so slight that it is
unlikely they would be found to be disabled even if their age,
education, and experience were taken into account.” Bowen v.
Yuckert, 482 U.S. 137, 153 (1987).
                                     13
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 14 of 21 PageID: 1613



        •   Plaintiff was able to pay bills, handle a savings

            account, count change, and use a checkbook/money order

            (R. at 344).

        •   Plaintiff reported that he “prefer[ed] to be alone,”

            but he also he went out for coffee with friends,

            visited his aunt and sister, attended family

            functions, and went to church three to four times per

            week (R. at 345).

     Plaintiff’s report of his daily living activities shows

that he had no limitation in his ability to perform basic work

activities due to his mental impairments.         This is further

confirmed by the medical records, which show no more than mild

limitations in the four areas of mental functioning required to

be considered by an ALJ. 9     See 20 C.F.R. § 404.1520a(d)(1) (“If

we rate the degrees of your [mental] limitation as ‘none’ or

‘mild,’ we will generally conclude that your impairment(s) is

not severe, unless the evidence otherwise indicates that there

is more than a minimal limitation in your ability to do basic


9In considering a claimant’s mental impairments, an ALJ is
required to review paragraph B areas of mental functioning,
which include: (1) understand, remember, or apply information;
(2) interact with others; (3) concentrate, persist, or maintain
pace; and (4) adapt or manage oneself. A marked limitation is
where a claimant’s functioning in an area independently,
appropriately, effectively, and on a sustained basis is
seriously limited. An extreme limitation is where a claimant is
not able to function in an area independently, appropriately,
effectively, and on a sustained basis.
                                     14
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 15 of 21 PageID: 1614



work activities.”); see also Zaccaria v. Comm’r of Soc. Sec.,

267 F. App’x 159, 160 (3d Cir. 2008) (stating that a “slight

abnormality,” as opposed to a “severe” impairment, only has a

minimal effect on these functions and “would not be expected to

interfere with the claimant’s ability to work”).

        The ALJ fully supported his findings with citation to the

medical evidence that any limitations in the four areas

presented as mild at most.      For understanding, remembering, and

applying information, the ALJ found that Plaintiff was able to

understand and respond appropriately during the hearing; a

consultative examination showed that Plaintiff exhibited above

average intelligence; Plaintiff’s counselor found that Plaintiff

was “intelligent, insightful and articulate”; in July 2016,

Plaintiff showed intact memory; and in June 2017, the claimant

showed intact memory and baseline cognitive functioning.            (R. at

20.)

       For interacting with others, the ALJ noted that even though

Plaintiff testified that he would have trouble dealing with

others and being reliable at work and he had difficulty leaving

the house, in his function report, Plaintiff reported that he

visited his aunt and sister and attended family functions.            (R.

at 20.)    The ALJ further noted that in August 2012, Plaintiff

had an appropriate mood and affect; in July 2014, Plaintiff

showed an appropriate mood and affect; during his October 2014

                                     15
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 16 of 21 PageID: 1615



consultative examination, Plaintiff denied suicidal ideation and

showed sound social judgment; in March 2015, Plaintiff was

hospitalized with increased anxiety and depression, but by June

2015, Plaintiff had an appropriate mood and affect and no

suicidal ideation; between July 2015 and January 2016, Plaintiff

had stable mental status examinations; in March 2017, Plaintiff

showed strong mood stability; in July 2017, Plaintiff reported

feeling ok, with no side effects from medication, and felt well-

rested; and Plaintiff’s cousin reported that Plaintiff did not

seem to have any problem with authority figures and that he went

to church and the gym.     (Id.)

     As for the third functional area of concentrating,

persisting, or maintaining pace, the ALJ found that Plaintiff

was able to concentrate and follow along with the hearing

testimony; in July 2014, Plaintiff was oriented times four, 10 and

showed normal attention span and concentration; during his

October 2014 consultative examination, Plaintiff showed intact

concentration; in June 2015, Plaintiff was oriented times four;

between July 2015 and January 2016, Plaintiff had stable mental

status examinations; in October 2016, Plaintiff was doing well

and had a normal mental status examination; in June 2017, the


10During a mental status examination, a person is found to be
“oriented x4” if he is oriented to Person, Place, Time, and
Situation. In addition to knowing his name, location, and time,
the person can explain why they are at the healthcare facility.
                                     16
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 17 of 21 PageID: 1616



claimant showed intact attention and concentration.           (R. at 21.)

       For the fourth area of functioning, the ALJ found that

Plaintiff’s daily living activities, as set forth above,

demonstrated no more than a mild limitation in adapting or

managing himself.     (R. at 21.)

       The ALJ also squarely addressed record evidence that

Plaintiff contends supports the severity of his mental

impairments.    The ALJ listed records from examiners that found

Plaintiff to have moderate to severe limitations in several of

the four functional areas (R. at 21-22), but concluded that

those opinions were contradicted by the stable mental status

examinations and the claimant’s self-report of stability (R. at

22).    The ALJ further found that these opinions did not address

Plaintiff’s statement that his reason for seeking disability was

so that he did not have to “change his lifestyle.”          (R. at 22.)

The ALJ therefore afforded their opinions little weight. 11          (Id.)

       Plaintiff argues, however, that “[a]ll of the recited

medical evidence is utterly rejected because plaintiff’s long-

standing mental illnesses were, at various times, described as


11An ALJ is required to state what weight he ascribes to a
medical opinion, but not to other forms of medical evidence. 20
C.F.R. §§ 404.1527(c), 416.927(c) (“How we weigh medical
opinions. Regardless of its source, we will evaluate every
medical opinion we receive. Unless we give a treating source's
medical opinion controlling weight under paragraph (c)(2) of
this section, we consider all of the following factors in
deciding the weight we give to any medical opinion.”).
                                     17
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 18 of 21 PageID: 1617



‘stable.’   Aside from the frankly obtuse assertion or belief

that the uncontradicted treating and examining opinions of

disability and the absolutely unanimous agreement that plaintiff

suffers ‘severe’ mental impairments can nevertheless be

outweighed by a few references to ‘stability,’ the law in this

Circuit frowns upon such convenient contrivances in the

evaluation of medical evidence.”          (Docket No. 11 at 23.)

     The Court recognizes that “stability does not equate to a

specific medical condition. Indeed, someone can be stable with a

chronic disabling malady or stable on a particular day or in a

certain environment.”     Nazario v. Commissioner Social Security,

794 F. App’x 204, 211 (3d Cir. 2019).          The Court further

recognizes that a claimant’s “stability” does not automatically

mean that the claimant can perform basic work activities.            See

Morales v. Apfel, 225 F.3d 310, 319 (3d Cir. 2000) (“Dr. Erro's

observations that Morales is ‘stable and well controlled with

medication’ during treatment does not support the medical

conclusion that Morales can return to work,” because the

“relevant inquiry with regard to a disability determination is

whether the claimant's condition prevents him from engaging in

substantial gainful activity.”).

     The ALJ here, however, did not rely upon the stability of

Plaintiff’s mental impairments in an impermissible way.            The ALJ

detailed the medical evidence which demonstrated only mild

                                     18
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 19 of 21 PageID: 1618



limitations in the four functional areas, and well as

Plaintiff’s self-reports of his daily activities and general

lifestyle, all of which supported the conclusion that Plaintiff

maintained the capacity to perform basic work activities on a

sustained basis.    In other words, the ALJ found that Plaintiff’s

mental impairments had been, and continued to be, at a

consistent level - i.e., stable - which enabled him to engage in

substantial gainful activity.       This analysis readily meets the

ALJ’s duty to support his decision with substantial evidence.

See Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (U.S. 2019)

(reiterating that the threshold for such evidentiary sufficiency

under the substantial evidence standard is not high, and it

“means - and means only - such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion”); Plummer

v. Apfel, 186 F.3d 422, 429 (3d Cir. 1999) (“An ALJ may reject a

treating physician's opinion outright only on the basis of

contradictory medical evidence, but may afford a treating

physician’s opinion more or less weight depending upon the

extent to which supporting explanations are provided.”); see

also Colclasure v. Commissioner of Social Security, 2018 WL

6322616, at *5 (D.N.J. 2018) (“Plaintiff argues that the

stability of her pain syndrome does not automatically correlate

to non-disability - for example Plaintiff’s pain could be

‘stable’ at a level that was totally disabling.          Granting that

                                     19
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 20 of 21 PageID: 1619



general observation as true, the Court, however, does not view

the ALJ’s reference to Plaintiff’s pain syndrome being ‘stable’

in the way Plaintiff interprets it.”        To the contrary, the ALJ

adequately explains in other parts of the decision how Dr.

Sharf’s opinion as to Plaintiff’s stability, and other medical

references to her level of pain, are consistent with, and do not

preclude, Plaintiff’s ability to perform light, unskilled work,

and are not consistent, as Plaintiff contends, with a fixed

state of disabling pain.”).

     Plaintiff may disagree with the ALJ’s assessment of the

record evidence and his conclusion that Plaintiff’s mental

impairments were not severe, but that does not compel the

conclusion that the ALJ’s finding at step two was not supported

by substantial evidence.      See, e.g., Perkins v. Barnhart, 79 F.

App’x 512, 514–15 (3d Cir. 2003) (“Perkins's argument here

amounts to no more than a disagreement with the ALJ's decision,

which is soundly supported by substantial evidence.”); Moody v.

Commissioner of Social Security Administration, 2016 WL 7424117,

at *8 (D.N.J. 2016) (“[M]ere disagreement with the weight the

ALJ placed on the opinion is not enough for remand.”); Grille v.

Colvin, 2016 WL 6246775, at *8 (D.N.J. 2016) (“Distilled to its

essence, Plaintiff's argument here amounts to nothing more than

a mere disagreement with the ALJ's ultimate decision, which is

insufficient to overturn that decision.”).

                                     20
Case 1:19-cv-14106-NLH Document 13 Filed 06/08/20 Page 21 of 21 PageID: 1620



     III. Conclusion

     This Court may not second guess the ALJ’s conclusions but

may only determine whether substantial evidence supports the

ALJ’s determinations.     Hartzell v. Astrue, 741 F. Supp. 2d 645,

647 (D.N.J. 2010) (citing Williams v. Sullivan, 970 F.2d 1178,

1182 (3d Cir. 1992)).     The Court finds that the ALJ’s

determination that Plaintiff was not totally disabled as of

August 9, 2012 is supported by substantial evidence.           The

decision of the ALJ will therefore be affirmed.

     An accompanying Order will be issued.



Date: June 5, 2020                            s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




                                     21
